Citation Nr: 1234647	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar from February 24, 2007, to January 3, 2008, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for instability of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 1989 to November 1991, and from December 2003 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) of April 2007, and September 2010.  In pertinent part, the April 2007 rating decision granted service connection for residuals of a fracture of the right tibial plateau and a residual postoperative scar, and assigned an initial 10 percent rating, effective from February 24, 2007 (day after discharge from active service).  Subsequently, a February 2008 rating decision increased that disability rating to 20 percent, effective January 4, 2008.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Following an April 2007 notice of disagreement (NOD), a February 2008 statement of the case (SOC) addressed the rating for the right tibial plateau fracture with postoperative scar and other issues.  In VA Form 9, dated April 16, 2008, the Veteran's service representative wish to perfect an appeal as to all issues addressed in the SOC but in VA Form, dated April 17, 2008, the Veteran limited the appeal to the issue of the proper rating for the service-connected residuals of a fracture of the right tibial plateau with residual postoperative scar.  Accordingly, the other issues addressed in the SOC were deemed by the RO to have been withdrawn. 

Thereafter, a September 2010 rating decision granted a separate 20 percent rating for instability of the right knee effective July 26, 2010 (date of VA Form 21-0820, Report of General Information as date of claim).  That rating decision also recharacterized the service-connected right knee fracture residuals, to include arthritis.  The issues as stated on the title page were then addressed in an October 2011 Supplemental SOC.  

The Veteran's original VA Form 21-526, Application for Compensation, set for a claim for "dental trauma" which in a January 2008 Report of Contact was clarified to be dental trauma when she had some teeth knocked out some teeth and injured her jaw (as recounted in a 2004 VA Counseling Record and on VA dental examination in March 2007), for which she now wanted VA dental treatment.  The record on appeal does not show that this claim has been adjudicated, much less denied and appealed.  Therefore, the Board does not have jurisdiction over it and it is referred to the appropriate Agency of Original Jurisdiction for initial consideration.  


FINDINGS OF FACT

1.  From February 24, 2007, to January 3, 2008, the residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar were manifested by noncompensable limited motion, asymptomatic scarring, and by no more than slight right knee impairment  

2.  From January 4, 2008, until October 18, 2010, the residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar have been manifested by a mild limp, mild arthritis, asymptomatic scarring, and no more than moderate right knee impairment.  

3.  Since October 19, 2010, the Veteran has had mild arthritis and asymptomatic postoperative scarring but has had genu recurvatum and atrophy of the right thigh and right calf productive of severe right knee impairment.  

4.  The Veteran's right knee has been manifested been no more than moderate instability.  



CONCLUSIONS OF LAW

1.  From February 24, 2007, to January 3, 2008, the criteria for an initial rating in excess of 10 percent for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, 5261, 5262, and 7805 (2011). 

2.  From January 4, 2008, to October 18, 2010, the criteria for an initial rating in excess of 20 percent for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, 5261, 5262, and 7805 (2011). 

3.  Since October 19, 2010, the criteria for an initial rating of 30 percent for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Codes 5003, 5010, 5260, 5261, 5262, and 7805 (2011). 

4.  The criteria for an initial rating in excess of 20 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5257 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In September 2004, the Veteran was provided appropriate VCAA notice of what was required to substantiate her August 2004 claim for service connection for right knee disabilities, prior to the grants of service connection by the April 2007 and September 2010 rating decisions.  

This appeal arises from the Veteran's disagreement, by filing her NOD later in April 2007, with the initial 2007 rating.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119 (1999).  Likewise, the appeal also stems from disagreement with the separate initial rating assigned for instability of the right knee by the September 2010 rating decision.  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

As to VA's duty to assist, VA has associated with the claims files the Veteran's service treatment records (STRs), and VA outpatient treatment (VAOPT) records and private records.  She has been afforded multiple VA rating examinations to assess the severity of her right knee disabilities.  There is no evidence that there has been a change in the service-connected disabilities since the last examination.  She declined to testify in support of her claims.  

The reports of the VA examinations in this case show that the examinations were thorough in scope and in depth and that the findings are supported by the VAOPTs.  Thus, the examinations are adequate for rating purposes.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   The adequacy of the examinations has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

The Veteran has not identified any additionally available evidence for consideration in her appeal.  In fact, in October 2010 she indicated that all remaining information or evidence that would support her claims was on file.  As there is no indication that she was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to notify and to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

Private clinical records show that (following a 2004 inservice right knee injury) X-rays of December 2005, compared with those of August 2004 revealed stable positioning of orthopedic hardware, status post open reduction and internal fixation of a right tibial plateau fracture.  There was no evidence of hardware loosening, fracture or other complication.  Gross anatomic alignment was maintained.  There was lateral tracking of the patella as well as tri-compartmental joint space narrowing and minimal osteophyte formation.  X-rays of August 2006 revealed open reduction and internal fixation of the right lateral tibial plateau fracture with mild incongruity of the lateral tibial plateau articular surface, due to right medial and lateral compartment osteoarthritis.  

A January 2007 Report of Physical Evaluation Board Proceedings reflects that the Veteran had been in a vehicular accident in 2004 in Iraq for which she had had multiple surgeries.  She had a negative Lachman's and McMurray's tests and there was no muscle atrophy.  Range of motion was from zero (0) degrees to 126 degrees.  

On February 2007 VA psychiatric examination, the Veteran reported that due to her inservice right knee injury she was no longer able to run or exercise as she had in the past.  She had chronic right leg pain and sometimes used a cane.  She stated her average pain was 7 on a scale of 10 (7/10) but it was not unusual for the pain to reach 10.  

On VA neurology examination on February 6, 2007, (while the Veteran was still on active duty) it was reported that electrodiagnostic testing of the Veteran's right peroneal, tibial, and sural nerves had disclosed no abnormality.  She complained of persistent knee and anterior calf pain.  It was indicated that earlier records showed that the Veteran had complained of pain along her right knee operative scar.  Her diagnosis had been allodynia.  A bone scan was consistent with right knee degenerative joint disease (DJD).  There had been a diagnosis of complex regional pain syndrome, type I, for which she had been given Gabapentin.  The inservice injury had caused a laceration of the skin overlying the medial compartment.  On examination, her posture, tone, power, coordination, and pattern of skilled movement were intact with the exception of her right knee.  Her right knee postoperative scar extended vertically 30.6 centimeters (cms.) but was not tender.  There was tenderness particularly of the medial compartment of the knee and limited power output and tolerance of manipulation in virtually all directions.  The knee was also tender when standing on one leg, a maneuver she described as troublesome.  She denied other lower extremity complaints.  Sensation in the lower extremity was preserved.  Reflexes at the knees were 2+ and plantar responses were flexor.  She walked with normal neurological mechanism although limited in weight-bearing on the knee.  She could rise on her heels and toes, and squat and arise without difficulty, although with weight shifted to the left leg.  She could not comfortably perform tandem gait due to her right knee but there was no neurological abnormality noted during her efforts.  

On VA general medical on February 12, 2007, (while the Veteran was still on active duty) the Veteran's claims files and STRs were thoroughly reviewed prior to her interview and examination.  She complained of chronic right knee pain since her inservice right knee injury for which she had taken a variety of pain medications in the past.  She complained of daily pain of 3/10 but it could intermittently be 10/10, at which time she was take Percocet.  It was not characterized by flare-ups but was aggravated by weather changes.  After walking 30 minutes her knee pain increased.  She did not run but rode a bike for about 10 minutes daily.  She was unable to play with her children.  She was not presently undergoing any physical therapy.  She only occasionally used a right knee brace.

On physical examination, the Veteran did not use a cane, crutch or other assistive device, but walked with a slightly antalgic gait, favoring the right lower extremity.  Motor strength was 5/5 in all muscle groups in both lower extremities and sensation was intact in both lower extremities.  Deep tendon reflexes were physiologic and equal, bilaterally.  There was a well-healed surgical scar that measured 34 cms. in length from the distal portion of the right thigh to the mid-tibia region on the right lower extremity.  It was 0.5 cms. in width, slightly hypo-pigmented and atrophic but not keloid.  The scar was not tender on palpation, had no erythema, and was not adherent to deep underlying structures.  There was no edema, effusion or erythema of the right knee.  Anterior drawer's was negative and varus as well as valgus testing was negative.  McMurray's and Lachman's signs were negative.  Right knee was from 0 degrees of extension to 110 degrees of flexion, and the endpoint was limited by pain but not by fatigability, incoordination, stiffness or weakness on repetitive testing three times.  X-rays found an internally fixed right tibia plateau fracture, possible calcified loose body in supra-patellar bursa.

The diagnoses were chronic residuals of a right knee injury, and chronic residuals of a right tibial plateau fracture.  

VAOPT records show that in November 2007 the Veteran had right knee varus laxity and quadriceps weakness.  Meniscal pathology was suspected due to the incidence of meniscal pathology in cases of a tibial plateau fracture.  In December 2007, she had physical therapy for evaluation and treatment as well as strengthening exercises.  She presented with muscle atrophy which was contributing to patello-femoral dysfunction.  

A Report of Contact reflects that on January 4, 2008, the Veteran called the RO and stated that she had increased pain from the residuals of her inservice right knee injury and believed that it was due to retained hardware used to fix her fractures.  

On VA orthopedic examination in February 2008 the Veteran's claim file was not available but her electronic medical records were reviewed.  She reported that since her 2007 rating examination she had had worsening right knee pain and increased frequency of swelling, with worsening weakness of that knee.  The right knee swelled daily and for treatment she applied ice and elevated the knee every evening.  She had knee stiffness upon awakening and by the end of the day the knee was swollen and painful.  She reported that the knee felt weak and unstable.  Her right knee had given way about twice a week.  She had a sticking sensation over the proximal anterior tibia, below the knee, and reported having tenderness over the patellofemoral joint.  She had had physical therapy due to right quadriceps weakening.  The knee did not pop or grind when walking and it did not lock.  She had a knee brace but it no longer fit well, so that she could not wear it on a daily basis.  She was awaiting a new knee brace.  Her chronic baseline knee pain was 3/10, which flared to 10/10 about three times weekly lasting from 3 hours to a full day.  The flare-ups were triggered by weather changes or increased physical activity, e.g., sitting for more than 2 hours or walking for more than 30 to 40 minutes.  She had a great deal of difficulty climbing stairs.  She treated her flare-ups with icepacks, elevation, Vicodin, muscle relaxants, and tramadol.  She was still able to do her of activities of daily living independently during her flare-ups but had to sit down to do any dressing activities because prolonged weight-bearing was too painful.  

The Veteran reported that she was currently a student but her inability to sit for more than 2 hours without knee stiffness and pain interfered with her homework and sitting through online classes.  She used a cane once or twice a week when the right knee felt particularly unstable but not during flare-ups of pain.  The examiner noted that a January 22, 2008, VA clinical notation was that the Veteran was at a high risk of premature degenerative arthritis and might already be developing degenerative changes and a new knee brace had been recommended.  

On physical examination, the Veteran's postoperative right knee scar was well healed and nontender.  It was without keloid formation or ulceration.  It was freely mobile with the skin.  There was tenderness to palpation over the proximal 1/3 of the anterior tibia but no visible redness or swelling at that site.  There was palpable para-patellar and supra-patellar effusion, with mild tenderness.  There was crepitation of the patella but normal patellar tracking.  Patellar apprehension test was positive.  Anterior and posterior Drawer's, Lachman's, and McMurray's signs were all negative.  Right knee range of motion was actively from 0 degrees of extension to 120 degrees of flexion and passively it was from 0 degrees to 90 degrees, with complaints of increased pain at 90 and 95 degrees endpoints as well as worsening pain and stiffness with repetitive testing.  Pain had the major functional impact after repetitive testing.  There was no evidence of instability of the knee or weakness, and no improvement or fatigability on repetitive testing.  Her stance was normal but her gait displayed a mild right lower extremity limp when, as on this examination, she was not using a cane or knee brace.  The diagnosis was residuals of right tibial plateau fracture with early traumatic arthritis of the right knee causing moderate functional limitations.  

VAOPT records show that in July 2010 it was reported that the Veteran had not had relief of right knee pain.  She continued to be active and mobile.  She had had "viscosupplementation x 3 injections" in November 2009 without relief.  She now complaint right knee looseness, as well as intermittent "catching/locking," and sharp pain with activity superimposed on an achy pain at rest.  She had tried nonsteroidal anti-inflammatory medications during pain flare-ups with good effect.  She had completed several courses of physical therapy.  On examination right knee range of motion was from 0 degrees of extension to 120 degrees of flexion.  There was marked varus and valgus laxity.  

In a July 2010 statement the Veteran reported that she was limited from performing a lot of simple activities.  She took Vicoden for pain, sometimes without relief.  Climbing stairs or bending could be very painful.  She walked and exercised more but at the end of the day her knee was always swollen.  Medications for pain relief did not always work.  Despite using a knee brace she had pain and swelling.  

On VA examination in August 2010, the Veteran's claim file and VA electronic medical records were reviewed.  She related that since her 2008 examination she had had progressive worsening of right knee pain and instability.  She had not had any additional hospitalizations or surgeries.  She had pain on the anterior aspect of the right knee, as well as deep behind the kneecap and the lateral aspect of the knee.  She complained of weakness, stiffness, frequent swelling, instability, locking, and giving way.  She denied having heat, redness, drainage or fever.  She stated that she used a new hinged knee brace which seemed to help somewhat with stability but not knee pain.  Her knee pain was constant in the anterior and retro-patellar regions as well as the right lateral knee joint.  The minimum knee pain severity was 3/10, with a maximum of 10/10.  It was worsened by weather changes, standing for more that 15 minutes or walking more than 30 minutes while using the knee brace.  She used the knee brace daily for weight-bearing.  She took medication for knee pain.  She had had a steroid injection in the knee in July 2010 with some temporary improvement and the knee brace was helping somewhat.  She was a part-time college student and reported that her knee problems interfered with her school work.  The Veteran also complained of right knee looseness with intermittent catching and locking.  She had sharp pain anterior and deep to the patella with activity, with baseline aching at rest.  She had had some improvement from past physical therapy.  

On physical examination at the time of the July 2010 OPT the Veteran had had tenderness over the anterior right knee joint and proximal tibia.  Lachman's and McMurray's tests had been within normal limits.  The current examiner noted that a past radiologist had indicated that the Veteran would "need a total knee arthroplasty soon, but [she was] still too young for the procedure.  If she were to have such a procedure at her current age, she would eventually have to have it replaced.  Thus, she was being treated conservatively with anti-inflammatory medication, hinged knee brace, and steroid injections.  

On current physical examination the Veteran had a mild limp, favoring the right leg.  She tended to avoid bending the right knee very much when walking.  She wore a hinged knee brace but did not use any mechanical aid for walking.  Her postoperative right knee scar was unchanged.  There was supra-patellar right knee effusion with tenderness.  There was marked tenderness over the lateral tibial plateau.  There was slightly increased warmth of the right knee, compared to the left.  There was mild crepitation of the right patella but normal tracking on gentle passive flexion and extension.  Range of motion was from 0 degrees of extension to 120 degrees of active flexion, diminishing to 100 degrees of active flexion on repetitive testing, limited by pain at those endpoints.  There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.  There was no instability on drawer testing, but there was 2+ laxity of the medial collateral ligament and 1+ laxity of the lateral collateral ligament on valgus and varus stressing respectively at 0 and 30 degrees.  McMurray's test was negative.  There was no genu varum or valgum or recurvatum in her resting stance.  There was no objective evidence of other deformity, angulation or loss of parts of bone of the right proximal tibia.  X-rays of July 2010 revealed an old healed postoperative fracture of the lateral tibial plateau, mild degenerative changes, and a possible loose body in the supra patellar space.  The diagnosis was moderately severe post-traumatic arthritis of the right knee with worsening instability.   

An August 2010 statement from a friend of the Veteran attested to the Veteran's right leg and knee pain.  At lot of times she was not able to get around and had to have someone help take care of her daughter.  

On VA examination in October 19, 2010, to evaluate whether the Veteran's left knee disability was due to her service-connected right knee disabilities, a physical examination revealed that she used a brace on each knee.  Alignment of both knees, while standing, revealed no varus or valgus laxity but the right knee had 5 degrees of recurvatum, or hyperextension.  She had a stiff-legged gait, favoring the right knee.  Because of her bilateral knee symptoms, she was not asked to squat (although prior records had indicated that she could squat to 30 degrees of flexion).  Range of motion, repetitively, of the right knee was from 5 degrees of hyperextension to 120 degrees of flexion.  After the final range of repetitive motion there was no change in motion and there was right knee pain, fatigability, weakness, lack of endurance but no incoordination.  There was moderate patellofemoral crepitus of the right knee.  The right thigh was 3 cms. less in circumference than on the left, and the right calf was 2 cms. smaller than the left calf.  There was no soft tissue swelling or joint effusion.  Patellar tracking and alignment of both knees was normal and without subluxation.  Ligament testing of each knee was negative, and without varus or valgus laxity.  Lachman's test was negative.  There were no anterior or posterior Drawer's signs.  Strength of the right hamstrings and quadriceps was 3/5.  It was opined that considering the severity of the right knee condition and her limp, at was at least as likely as not that the service-connected right knee had caused increased stress on the left knee, causing the Veteran's left knee symptoms.  

On VA neurology examination in August 2011, to evaluate possible symptoms of an inservice concussion, it was noted that the Veteran did not use any assistive device for ambulation.  On examination she had no signs of muscle weakness in the upper and lower extremities.  Her strength was 5/5.  There was no evidence of any muscle atrophy.  Muscle tone and reflexes were symmetrical and ranged about 2/4 in both the upper and lower extremities.  Sensory function was normal.  Her gait was reported to be normal.  She was able to tandem walk without difficulty.  She wore a right knee brace.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings). 

Knee Ratings

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with peri-articular pathology is to be at rated at least at the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative or traumatic arthritis (established by X-ray findings) will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joints involved.  When there is some limitation of motion, but which would be noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned for arthritis of a major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010. 

Separate ratings for limitation of motion in flexion and in extension of a knee may be assigned.  See VAOGPREC 9-2004 (September 17, 2004).  Also, a compensable degree of limited motion under DCs 5260 and 5261 need not be shown; rather, a compensable rating may be granted, in addition to a rating for instability under DC 5257, if there is X-ray evidence of arthritis and also painful motion under 38 C.F.R. § 4.59.  Also, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257. VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees and a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees; a 30 percent evaluation is warranted for extension limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0° and 10° warrants a minimum rating of 30 percent.  The next higher rating of 40 percent requires ankylosis in an unfavorable position.  

Under DC 5257, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint. 

Symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  The words "slight", "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, warrants a maximum 10 percent rating.  

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, because the Veteran's claim for service connection was received in 2004, even though service connection could not become effective until the day after discharge from active service, i.e., February 24, 2007, the criteria which apply in this case are those that became effective August 30, 2002. 

Notes to the DCs for rating scars, 7800 through 7806, provide that a deep scar is one associated with underlying soft tissue but a superficial scar is not associated with underlying soft tissue.  

Under DC 7801 scars, other than the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if involving an area or areas exceeding 6 square inches (39 sq. cms.) and warrant a 20 percent rating if involving an area or areas exceeding 12 square inches (77 cms.). 

Under DC 7802 scars, other than the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when involving an area or areas of 144 square inches (929 sq. cms.).  

Under DC 7803, scars which are superficial or unstable warrant a 10 percent rating.  Under DC 7804, scars which are superficial but painful on examination warrant a 10 percent rating.  Under DC 7805 other scars are rated on the basis of limitation of function of the affected part.  

Right Tibial Plateau Fracture With Arthritis and Postoperative Scar Rated 10 Percent From February 24, 2007, to January 3, 2008

Traumatic arthritis under Diagnostic Code 5010 warrants a 10 percent rating when there is arthritis and limited joint motion of that joint but the extent of the limited motion is noncompensable, and yet painful, under the appropriate diagnostic codes for rating limitation of motion.  Here, during the time frame from February 24, 2007, to January 3, 2008, there was evidence of radiological findings of either arthritis or postoperative changes following trauma, with retained hardware, that equates with arthritis.  Moreover, the Veteran continuously had motion which was painful.  However, she did not have limitation of motion in either flexion or extension which was of a compensable degree.  Accordingly, a greater than 10 percent rating was not warranted on the basis of arthritis and limited motion of the right knee.  Rather, in January 2007 she had full extension and substantial flexion, to 126 degrees, and in February 2007 she again had full extension and substantial flexion, although less than in January 2007, with flexion being limited by pain to 110 degrees but there was no limitation, even after repetition, due to fatigability, incoordination or weakness.  

The RO assigned the 10 percent rating using Diagnostic Code 5262 for malunion of the tibia with slight knee disability.  Private clinical records include X-rays in 2006 which revealed incongruity of the lateral tibial plateau's articular surface.  However, this was characterized as being only mild.  Moreover, electrodiagnostic testing revealed no abnormality and the VA examinations in 2007 found no significant impairment of motor function but she did walk with a slightly antalgic gait.  While the 2007 neurology examination indicated that she had limited power output, the 2007 general medical examination found normal motor strength.  Moreover, she was not then undergoing any physical therapy.  

However, in November 2007 the Veteran had quadriceps weakness and she began physical therapy the next month, when it was reported that she had muscle atrophy that contributed to patella-femoral dysfunction.  Nevertheless, the record shows that even with these findings, she used a right knee brace only occasionally, as noted on the 2007 general medical examination.  

Given these findings, the Board finds that prior to January 4, 2008, the evidence did not show that the Veteran had more than, at most, slight right knee impairment.  

As to the Veteran's postoperative scar, the February 2007 VA neurology examination noted that past records had indicated that the Veteran had complained of pain along her postoperative scar.  However, that examination, which was prior to her formal discharge from active service, found that on physical examination the scar was not tender.  Similarly, the VA general medical examination later in February 2007 (but still prior to her formal service discharge) found that the postoperative scar, while slightly hypo-pigmented and atrophic, was not keloid or tender on palpation.  Further, that examination found that the postoperative scar was not adherent to deep underlying structures.  In sum, there was no evidence that the postoperative right knee scar was productive of any functional impairment, did not exceed six square inches of surface area, and was completely asymptomatic.  

Consequently, the Veteran did not met the criteria for a compensable rating under scar rating criteria, or for a rating higher than 10 percent under either Diagnostic Code 5260, 5261 or 5262 when all relevant factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Also, the Board finds during this time frame the service-connected disability of the right knee, with arthritis and postoperative scarring, had not been more than 10 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Fenderson, Id.  

Right Tibial Plateau Fracture With Arthritis and Postoperative Scar
 Rated 20 Since January 4, 2008

Since January 4, 2008, the Veteran currently has been assigned a 20 percent rating for her right knee disability for malunion of the tibial plateau with moderate knee disability, under Diagnostic Code 5262.  For the next higher rating of 30 percent under Diagnostic Code 5262 there must be marked knee disability, or limitation of flexion to 30 degrees (DC 5260) or limitation of extension to 15 degrees (DC 5261).  However, repeated examinations have found at least normal extension of the right knee, with the October 2010 examination finding even greater than normal extension.  Except for testing of passive flexion on VA examination in February 2008 which was to 90 degrees (which is still three times greater than needed for a 30 percent rating under DC 5260), repeated testing has found that the Veteran has flexion of 120 degrees (which is greater than 80 percent of normal flexion), diminishing to 100 degrees after repetition due to pain (which is still greater than 70 degrees of normal flexion).  

In this regard, the Board is aware of the comment noted on VA examination in August 2010 of a physician's report that the Veteran may soon need a total right knee replacement.  However, at the August 2010 examination she had only a mild limp, just as her limp had been described as mild on the VA February 2008 orthopedic examination two years earlier, at which time the Veteran was stated to have moderate functional limitation.  The August 2010 examination also stated that there was no objective evidence of deformity or angulation of the right knee, and July 2010 X-rays revealed the postoperative changes and only mild degenerative changes.  The August 2010 examination also found that there was no change in the postoperative scar since the February 2008 examination when it was observed to be mobile, nontender, nonkeloid and not ulcerated.  

The diagnosis at the August 2010 examination was that the post-traumatic arthritis, while worsening, was only moderately severe.  While "moderately severe" could be interpreted as being between "moderate" for 20 percent and "marked" for 30 percent under DC 5262, given the no more than mild limp, the substantial degree of remaining range of motion, and the absence of motor impairment, the Board must conclude that prior to the October 19, 2010, VA examination a 30 percent rating was not warranted for the service-connected right knee disability for manifestations and symptoms other than instability. 

However, the Board concludes that as of the October 19, 2010 VA examination the Veteran has had marked right knee disability encompassing symptoms other than instability.  Specifically, that examination found that the Veteran had, by circumferential measurements, atrophy of the right thigh and right calf.  While a later VA neurology examination in 2011 reportedly found no signs of muscle weakness or evidence of muscle atrophy, the Board finds that the evidence of atrophy as determined by circumferential measurements on the October 19, 2010, VA examination is more persuasive.  Moreover, that October 2010 examination noted that the Veteran had a stiff-legged gait, in addition to recurvatum of 5 degrees which was not previously found on any examination.  While DC 5263 provides for a 10 percent rating for acquired and traumatic genu recurvatum, a separate 10 percent rating is not warranted in this case because the recurvatum is part and parcel of the service-connected postoperative residuals of the right knee tibial plateau fracture with arthritis.  Thus, a separate rating would constitute pyramiding which under 38 C.F.R. § 4.14 is prohibited.  However, this recent finding of recurvatum serves to establish, together with the circumferentially proven atrophy of the right thigh and calf, that the Veteran has marked knee disability which warrants the maximum schedular rating under DC 5262 of 30 percent.  Moreover, there is no evidence of nonunion with loose motion, under DC 5262, or limited extension to 30 degrees under DC 5261, or any degree of unfavorable ankylosis under DC 5256, which would warrant a schedular rating in excess of 30 percent.  

The Board notes that this finding of entitlement to a 30 percent rating under DC 5262 essentially equates with a 30 percent rating under DC 5256 for ankylosis at a favorable angle.  However, functional impairment equating to ankylosis in an unfavorable position, which would warrant a 40 percent rating, is not shown by the evidence of record.  

Accordingly, the Board finds that from January 4, 2008, to October 18, 2010, no more than 20 percent was warranted for the Veteran's service-connected residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar, and that the criteria for no more than a 30 percent rating since October 19, 2010, have been met.  Otherwise, the rating cannot be further "staged" because these ratings are the greatest levels of functional impairment attributable to the condition during the relevant time period.  Fenderson, Id.  

Right Knee Instability Rated 20 percent

Upon review of the evidence, the Board finds that the Veteran's right knee instability does not warrant a rating higher than the current 20 percent evaluation assigned.  

In January 2007, and again in February 2007, the Veteran had negative testing of ligamentous stability.  However, VAOPT records later in November 2007 noted that she had varus laxity of the right knee but examination during OPT in December 2007 found no instability.  

Subsequently, a July 2010 VAOPT record noted that she had "marked" varus and valgus laxity.  On formal VA examination in August 2010, she had 2+ laxity of the right medial collateral ligament and 1+ laxity of the lateral collateral ligament and the diagnosis was that her instability was worsening.  On the other hand, on VA examination in October 2010, it was observed that ligament testing was negative and there was no varus or valgus laxity.  

Given the absence of consistent findings of ligamentous right knee laxity, the Board finds that the evidence of record does not show that the Veteran has the required severe degree of instability required for a 30 percent rating for instability of the right knee.  While the evidence demonstrates that the Veteran now uses a hinged right knee brace primarily for instability and that she has received treatment over the years, including physical therapy and injections of medication into the right knee, she has not been treated or sought treatment for episodes of subluxation or dislocation of the right knee.  Moreover, despite the complaint of locking there is no clinical evidence of locking or dislocation, or of removal of a semilunar cartilage of the right knee.  Thus, the Board finds that the Veteran does not have severe right knee impairment due to recurrent subluxation or instability as required for the next higher schedular rating of 30 percent.  

During this appeal the service-connected instability of the right knee has not been more than 20 percent disabling, so the rating cannot be "staged" because this represents the greatest level of functional impairment attributable to the condition during the relevant time period.  Fenderson, Id. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009). 

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, the symptoms due to service-connected right knee disabilities encompass a wide range clinical findings and the ratings assigned encompass pain, fatigue, limitation of motion, lack of endurance, incoordination, locking, and instability.  Thus, no referral for extraschedular consideration is required.  

Lastly, in reaching these conclusions and for these reasons, the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the Board finds that the preponderance of the evidence is against the Veteran's claim, this doctrine is not applicable in the current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  



ORDER

The claim for an initial rating in excess of 10 percent for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar from February 24, 2007, to January 3, 2008, is denied. 

The claim for an initial rating in excess of 20 percent since January 4, 2008, until October 18, 2010, for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar is denied.  

Since October 19, 2010, a 30 percent rating for residuals of a fracture of the right tibial plateau with arthritis and a residual postoperative scar have been met and to this extent the claim is granted, subject to applicable law and regulations governing the award of monetary benefits.  

The claim for an initial an initial rating in excess of 20 percent for instability of the right knee is denied.  



____________________________________________
MICHAEL MARTIN.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


